Grant, J.
A petition was presented to the defendant Atkin to lay out a highway in his township. He gave notice fixing the time of hearing for August 20, 1889. On the day of hearing he adjourned it to September 7, and on September 7 he again adjourned to September 21.
How. Stat. § 1300, provides that the highway commissioner may adjourn the hearing from time to time, not to exceed 20 days. The commissioner, by his adjournments beyond the time fixed by statute, lost jurisd'crioi. His action, therefore, in laying out the highway, was null and void.
The proceedings must be quashed. There is nothing in the record to indicate that the respondents did not act in good faith, and no costs will be allowed.
The other Justices concurred.